 



Exhibit 10(g)

Schedule A to Employment Agreement

In addition to all of the fringe benefits provided to salaried employees, Senior
Executive Officers will have the following additional benefits:



1.   Insurance premiums will be one-half the amount paid by regular salaried
employees, with equal seniority, for all individual and family health coverage.
Life, disability and dental insurance coverage will be paid in full.   2.  
Supplemental health insurance benefits for the officer and his dependents up to
6.5% of the total current base salary.   3.   Officers may receive the following
memberships:



  •   Social Membership, Minnehaha Country Club     •   Health Club Membership
or equivalent in home exercise equipment



4.   100% reimbursement of membership (two season tickets), in the South Dakota
Symphony.   5.   Inclusion in the Group Life Insurance and A.D. & D. policy at
$50,000 of benefits.   6.   Outside of the group, individual term policies for
each senior executive officer will be provided according to the following
schedule:

         
President and CEO
  $ 500,000  
Vice President and CFO
  $ 300,000  



    The above policies are funded by the company for the period of time employed
by the company. The officer will have the option to convert or continue at
officer’s expense upon termination or retirement.



7.   This section applies only to senior executive officers elected before
February 1, 2004. In addition, a second-to-die life policy will be provided to
each senior executive officer in the amounts listed above. Premiums on this
policy will be paid by the company until the policy is fully funded (the point
where dividends of the policy are sufficient to pay the entire premium) provided
that the officer is employed until “normal retirement” age or qualifies for
“early retirement” in accordance with Raven policies and procedures.       Upon
the officer’s retirement at the normal retirement age or if qualifying for early
retirement in accordance with Raven Policies and Procedures the second-to-die
life policy will be paid up by Raven at the time of the officer’s retirement.
The premium benefit for the paid up policy will be grossed up at the end of the
calendar year.       If the officer terminates employment before qualifying for
either normal or early retirement the officer will have the option to continue
the policy by paying the premiums or may exercise one of the conversion features
available in the policy.

 



--------------------------------------------------------------------------------



 



8.   Long-term care insurance will be provided to the officer and officer’s
spouse.   9.   Full pay for sick leave up to a point where disability insurance
coverage begins. Disability insurance is 60% of base salary non-integrated with
Social Security. Provisions of the actual policy will govern the exact amount of
payments.   10.   Two additional weeks of paid vacation in addition to the
regular established vacation policy.   11.   Physical examinations provided by
the company will be given on a biennial basis to age 60 on individuals who are
asymptomatic, annually if symptomatic. Above age 60 examinations will be
annually.   12.   Officer’s annual base salary will be grossed up at the end of
the calendar year to compensate for any additional payroll and income tax burden
created by the treatment of the officer’s benefits under numbers 1, 2, 5, 6, 7,
8 and 11, above, as additional income.   13.   Senior Executive Officer
Retirement & Benefits       This section applies only to senior executive
officers retiring after February 1, 2004. Benefits to officers retiring before
that date will not be reduced from the November 14, 2000 policy.       Full
retirement benefits will be available to any senior executive officer who
retires between the ages of 65 and 70, or who chooses early retirement. Early
retirement is defined as the first day of any month after the officer’s years of
service, plus attained age equals or exceeds the sum of 80, or any date between
then and age 65.       Those benefits are:



  (A)   Continued group hospital, medical, and dental coverage for the officer,
spouse and eligible dependents until the officer attains the eligibility age for
Medicare (presently age 65 or disabled). Premiums will be the same rate
available to active senior executive officers.     (B)   Upon Medicare
eligibility, the officer and spouse will be provided supplemental hospital and
medical coverage to Medicare which would result in the same coverage that is
provided to full-time active officers of the company. This coverage, as well as
group dental coverage, will continue for the rest of the officer’s and spouse’s
life.         The spouse’s coverage will be discontinued in the event an
officer’s spouse remarries after the death of an officer. However, the spouse
would then be provided the option of continued coverage by paying the Raven
group premium for such coverage.     (C)   Upon retirement, supplemental health
insurance benefits for the officer

 



--------------------------------------------------------------------------------



 



      and his dependents will be provided annually for the rest of the officer’s
and spouse’s lives at an amount of up to 10% of the officer’s highest total
annual compensation (salary and bonus) during any one of the officer’s last
5 years of employment with the company.     (D)   Long-term care insurance will
continue for the rest of the officer’s and spouse’s life. The spouse’s coverage
will be discontinued in the event an officer’s spouse remarries after the death
of an officer.     (E)   To the extent retirement benefits are included in
taxable income, retired senior executive officers who retired after February 1,
1998 will be grossed up at the end of the calendar year to compensate for
additional income and payroll tax burden.

 